IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA             : No. 806 MAL 2017
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
JALENE R. MCCLURE                        :
                                         :
                                         :
PETITION OF: RETIRED JUDGE               :
BRADLEY P. LUNSFORD                      :

COMMONWEALTH OF PENNSYLVANIA             : No. 807 MAL 2017
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
JALENE R. MCCLURE                        :
                                         :
                                         :
PETITION OF: RETIRED JUDGE               :
BRADLEY P. LUNSFORD                      :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.